
	

116 S2449 IS: Federal Firearm Licensing Act
U.S. Senate
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2449
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2019
			Mr. Booker (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require licenses to acquire or receive firearms, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Federal Firearm Licensing Act.
		2.License for the purchase of firearms
 (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.License for the acquisition or receipt of firearms (a) In generalExcept as provided in subsection (d), it shall be unlawful for any individual to purchase or receive a firearm unless the individual has a valid Federal firearm license.
						(b)Establishment of Federal license To purchase or receive firearms
 (1)In generalThe Attorney General shall establish a Federal system for issuing a Federal firearm license to eligible individuals for firearms transferred to such individual.
 (2)RequirementsThe system established under paragraph (1) shall require that— (A)an individual shall be eligible to receive such a license if the individual—
 (i)has completed training in firearms safety, including— (I)a written test, to demonstrate knowledge of applicable firearms laws; and
 (II)hands-on testing, including firing testing, to demonstrate safe use and sufficient accuracy of a firearm;
 (ii)as part of the process for applying for such a license— (I)has submitted to a background investigation and criminal history check of the individual;
 (II)has submitted proof of identity; (III)has submitted the fingerprints of the individual; and
 (IV)has submitted identifying information on the firearm that the person intends to obtain, including the make, model, and serial number, and the identity of the firearm seller or transferor;
 (B)a license issued under the system is available at a designated local office, which shall be located in both urban and rural areas;
 (C)the Attorney General shall issue or deny a license under this section not later than 30 days after the date on which the application for such license is received;
 (D)each license issued under this section shall be valid for the purchase of a single firearm, which shall be purchased not later than 30 days after the date on which the license is issued;
 (E)a license issued under the system shall expire on the date that is 5 years after the date on which the license was issued; and
 (F)the Attorney General shall provide notice of an application for a license under this section to the relevant State and local officials.
								(3)Background investigation
 (A)In generalBefore issuing a license under this section, the Attorney General shall— (i)conduct a background investigation on the applicant; and
 (ii)deny any license if receipt of a firearm would violate subsection (g) or (n) of section 922 or any provision of State law.
									(B)Poses a danger of bodily injury
 (i)Information from State and local officialsAfter receiving the notice described in paragraph (2)(F), relevant State and local officials may submit to the Attorney General information demonstrating that the individual poses a significant danger of bodily injury to self or others by possessing, purchasing, or receiving a firearm.
									(ii)Denial
 (I)In generalThe Attorney General may deny a license under this section if the Attorney General determines that the applicant poses a significant danger of bodily injury to self or others by possessing, purchasing, or receiving a firearm, after examining factors the Attorney General considers are relevant to the determination, including—
 (aa)history of threats or acts of violence toward self or others; (bb)history of use, attempted use, or threatened use of physical force by the applicant against another person;
 (cc)whether the applicant is the subject of or has violated a domestic violence or stalking restraining order or protection order;
 (dd)any prior arrest, pending charge, or conviction for a violent or serious crime or disorderly persons offense, stalking offense, or domestic violence offense;
 (ee)any prior arrest, pending charge, or conviction for an offense involving cruelty to animals; (ff)history of drug or alcohol abuse or involvement in drug trafficking;
 (gg)any recent acquisition of firearms, ammunition, or other deadly weapons; and (hh)involvement in firearms trafficking or unlawful firearms transfers; and
 (ii)history of unsafe storage or handling of firearms. (II)Judicial reviewAn applicant denied a license under subclause (I) may file an action in the appropriate district court of the United States for seeking review of the denial.
 (C)Rule of constructionNothing in this paragraph may be construed to modify any other requirement for a background investigation relating to the acquisition or receipt of a firearm in effect on the day before the date of enactment of this section.
								(4)Revocation
 (A)In generalThe Attorney General shall revoke a license issued under this section if the Attorney General determines that—
 (i)the licensee poses a significant danger of bodily injury to self or others by possessing, purchasing, or receiving a firearm; or
 (ii)after a regular background investigation conducted by the Attorney General, the possession of a firearm would violate subsection (g) or (n) of section 922 or any provision of State law.
									(B)Notice and opportunity for a hearing
 (i)NoticeUpon determining that the licensee should have their license revoked under subparagraph (A), the Attorney General shall provide notice to the licensee and to relevant State and local officials of the determination.
 (ii)HearingFor revocations under subparagraph (A)(i), the Attorney General shall provide a licensee an opportunity for a hearing in the appropriate district court of the United States not later than 30 days after the date on which a license is revoked under this paragraph to appeal the revocation.
 (C)ProceduresThe Attorney General shall establish procedures to ensure that any firearm is removed from any individual when the individual’s license is revoked under this paragraph.
 (D)Return of firearmsA firearm removed under the procedures established under subparagraph (C) may be returned to the individual only if the individual’s license is reinstated.
 (5)RenewalThe Attorney General shall establish procedures for the renewal of a license that requires that the applicant satisfies the requirements described in paragraph (2).
							(6)Enrollment in Rap Back
 The Attorney General shall enroll each individual who is issued a license under this section in the Rap Back service.
 (c)Recordkeeping It shall be unlawful for any individual to sell or otherwise dispose of a firearm to a person unless the individual reports the transaction to the Attorney General not later than 3 business days after the date on which the firearm is sold or transferred, which shall include identifying information on the firearm seller and on the firearm transferee, including the make, model, and serial number.
						(d)State licenses
 (1)In generalSubsection (a) shall not apply to an individual in a State if the Attorney General determines that the State has a process for issuing a State firearm license to eligible individuals in the State with substantially similar requirements to those described in subsection (b).
							(e)Regulations
 The Attorney General may promulgate regulations that the Attorney General determines are necessary to carry out this section.
						.
 (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:  932. License for the acquisition or receipt of firearms.. 3.Point-of-sale background checkSection 922 of title 18, United States Code, is amended by adding at the end the following:
			
 (aa)(1)(A)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (t).
 (B)Upon taking possession of a firearm under subparagraph (A), a licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee.
 (C)If a transfer of a firearm described in subparagraph (A) will not be completed for any reason after a licensee takes possession of the firearm (including because the transfer of the firearm to, or receipt of the firearm by, the transferee would violate this chapter), the return of the firearm to the transferor by the licensee shall not constitute the transfer of a firearm for purposes of this chapter..
 4.Prohibition on transfer to certain unlicensed personsSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)Prohibition on transfer to certain unlicensed personsIt shall be unlawful for any person to—
 (1)sell or otherwise dispose of a firearm to any person if such person does not have a license issued under section 932 or a substantially similar State law, as determined by the Attorney General, during the previous 30 days; or
 (2)fail to report to the relevant law enforcement agencies the sale or disposal described in paragraph (1)..
		
